  Case 13-47459         Doc 65     Filed 02/05/19 Entered 02/05/19 12:53:07              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-47459
         Renne Chavez
         Yvette Chavez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/11/2013.

         2) The plan was confirmed on 02/20/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/06/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $108,400.00.

         10) Amount of unsecured claims discharged without payment: $20,111.13.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-47459          Doc 65        Filed 02/05/19 Entered 02/05/19 12:53:07                     Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                 $30,636.00
        Less amount refunded to debtor                              $636.00

NET RECEIPTS:                                                                                      $30,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $4,000.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $1,298.26
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,298.26

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
1st Family Dental of Logal Square   Unsecured         212.00           NA              NA            0.00       0.00
ALTAIR OH XIII LLC                  Unsecured         985.00        976.75          976.75        613.83        0.00
AT & T                              Unsecured         604.00           NA              NA            0.00       0.00
AT T Mobility                       Unsecured         449.00           NA              NA            0.00       0.00
ATHLETIC & THERAPUTIC INST NAP      Unsecured         150.00           NA              NA            0.00       0.00
BBY/CBNA                            Unsecured      4,382.00            NA              NA            0.00       0.00
CHASE                               Unsecured      3,728.00            NA              NA            0.00       0.00
Chicago Ortho and Sports Med        Unsecured         131.00           NA              NA            0.00       0.00
CITY OF CHICAGO WATER DEPT          Unsecured         600.00           NA              NA            0.00       0.00
CITY OF CHICAGO WATER DEPT          Secured           600.00        546.24          546.24        546.24      21.65
DISCOVER BANK                       Unsecured      4,591.00       4,453.41        4,453.41      2,798.72        0.00
FIRST CASH ADVANCE                  Unsecured         350.00           NA              NA            0.00       0.00
GE CAPITAL RETAIL BANK              Unsecured         254.00        181.93          181.93        114.33        0.00
GLHEC & AFF                         Unsecured      9,939.00       9,994.97        9,994.97      6,281.28        0.00
IL Dermatology Inst                 Unsecured         266.00           NA              NA            0.00       0.00
MOMA FUNDING LLC                    Unsecured         738.00        738.74          738.74        464.26        0.00
MOMA FUNDING LLC                    Unsecured      2,245.00       2,148.77        2,148.77      1,350.38        0.00
NISSAN MOTOR ACCEPTANCE CORP        Secured       15,157.00     15,243.25        15,243.25           0.00       0.00
Northwestern Med. Faculty Fnd.      Unsecured         436.00           NA              NA            0.00       0.00
Northwestern Memorial Hospital      Unsecured         100.00           NA              NA            0.00       0.00
Northwestern Memorial Hospital      Unsecured         125.00           NA              NA            0.00       0.00
ONEMAIN FINANCIAL                   Secured        5,300.00       5,300.00        5,300.00      5,300.00     264.03
ONEMAIN FINANCIAL                   Unsecured      4,206.00       2,130.59        2,130.59      1,338.96        0.00
QUANTUM3 GROUP LLC                  Unsecured         577.00        577.93          577.93        363.20        0.00
VAERO CREDIT                        Unsecured         700.00           NA              NA            0.00       0.00
WELLS FARGO                         Secured              NA       5,244.86        5,244.86      5,244.86        0.00
WELLS FARGO                         Secured      260,655.00    258,364.87       263,609.73           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-47459         Doc 65      Filed 02/05/19 Entered 02/05/19 12:53:07                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $263,609.73              $0.00             $0.00
       Mortgage Arrearage                                 $5,244.86          $5,244.86             $0.00
       Debt Secured by Vehicle                           $20,543.25          $5,300.00           $264.03
       All Other Secured                                    $546.24            $546.24            $21.65
 TOTAL SECURED:                                         $289,944.08         $11,091.10           $285.68

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,203.09         $13,324.96              $0.00


Disbursements:

         Expenses of Administration                             $5,298.26
         Disbursements to Creditors                            $24,701.74

TOTAL DISBURSEMENTS :                                                                      $30,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
